Case 8:18-bk-14470-MW   Doc 8 Filed 12/07/18 Entered 12/07/18 18:48:05   Desc
                        Main Document     Page 1 of 8
Case 8:18-bk-14470-MW   Doc 8 Filed 12/07/18 Entered 12/07/18 18:48:05   Desc
                        Main Document     Page 2 of 8
Case 8:18-bk-14470-MW   Doc 8 Filed 12/07/18 Entered 12/07/18 18:48:05   Desc
                        Main Document     Page 3 of 8
Case 8:18-bk-14470-MW   Doc 8 Filed 12/07/18 Entered 12/07/18 18:48:05   Desc
                        Main Document     Page 4 of 8
Case 8:18-bk-14470-MW   Doc 8 Filed 12/07/18 Entered 12/07/18 18:48:05   Desc
                        Main Document     Page 5 of 8
Case 8:18-bk-14470-MW   Doc 8 Filed 12/07/18 Entered 12/07/18 18:48:05   Desc
                        Main Document     Page 6 of 8
Case 8:18-bk-14470-MW   Doc 8 Filed 12/07/18 Entered 12/07/18 18:48:05   Desc
                        Main Document     Page 7 of 8
Case 8:18-bk-14470-MW   Doc 8 Filed 12/07/18 Entered 12/07/18 18:48:05   Desc
                        Main Document     Page 8 of 8
